 614DECISIONSOF NATIONALLABOR RELATIONS BOARDthe retail and taxicab industries, and there does not appear to be a similar reasonfor including real estate sales under the retail standard.The contention that the activities of Respondents form part of a link in the chainof commerce,in addition to resting on the sale of homes for builders, relies on thefact that various escrow agents sent in excess of $100,000 in funds to out-of-Statesellers for whom the Respondents sold homes.Inasmuch as these services and trans-mittals were not rendered to Respondents but to the buyer and seller and there is noshowing in the record that these companies were in or affected commerce,it seemsclear that no relevant jurisdictional standard applies to Respondents in this connec-tion.The link in commerce standard has heretofore been restricted to transporta-tion activities.H P 0 Service, Inc.,122 NLRB 394, and I do not believe the factsof this record provide a persuasive argument for extending it here, particularly inview of the fact that the escrow agents render services not to Respondents but to thebuyers and sellers of real property.In conclusion,the Respondents'business activities here presented in the judgmentof the Trial Examiner,are properly regarded as local activities contemplated bythe Supreme Court in passing on the extent of the interstate power.N.L.R.B.v. Jonesand Laughlin,301 U.S. 1, 37.Undoubtedly the scope of this power must be considered in the light of ourdual system of government and may not be extended so as to embrace effectsupon interstate commerce so indirect and remote that to embrace them, in viewof our complex society, would effectually obliterate the distincition between whatis national and what is local and create a completely centralized government.It is recognized that the substantial volume of new home sales on behalf of thebuilders might provide a basis for another presumptive standard akin to the retailsales standard.However, it would require proof of jurisdiction over the builderswhich is not in the record.The real estate business ranging from a major developer to a minor local realestate salesman listing only previously occupied homes, covers a broad spectrumof enterprise,national and local,and it is not believed,on the basis of this record,that the real estate businessis properly susceptible to a blanket declination of juris-diction as the Board may do in the recently amended Act7unless the generic term,real estate business,is qualified as to the type of operation involved.Inasmuch as it is found that.the evidence here does not preponderate in establish-ing legal jurisdiction, it would serve no purpose to speculate as to what new dis-cretionary standard might be applied to the type of real estate business reflected bythis record.CONCLUSIONS OF LAW1.Respondents are, and at all times material herein have been, employers withinthe meaningof the Act.2.The business operations of Respondents are not in or do not affect commercewithin the meaning ofthe Act.[Recommendations omitted from publication.]7 Section 14(c) (1) :The Board,in Its discretion may, by rule of decision...decline to assert jurisdic-tion over any labor dispute involving any class or category of employers,where, inthe opinion of the Board, the effect of such labor dispute on commerce is not suffi-ciently substantial to warrant the exercise of its jurisdiction :Provided,That theBoard shall not decline to assert jurisdiction over any labor dispute over which itwould assert jurisdiction under the standards prevailing upon August 1, 1959.International Ladies Garment Workers Union,AFL-CIOandTwin-Kee Manufacturing Co., Inc.; Josephine Sheehan; MaryCuilla.Case No. 1-CB-651-2-3.February 21, 1961DECISION AND ORDEROn November 17, 1960, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding that the130 NLRB No. 77. INT'L LADIES GARMENT WORKERS UNION, AFL-CIO615Respondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, exceptions to the Inter-mediate Report and a supporting brief were filed by the Respondent.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they are consistent withthis Decision and Order.The complaint alleged, and the Trial Examiner found, that Re-spondent International Ladies Garment Workers Union, AFL-CIO,had violated Section 8(b) (1) (A) by certain remarks made by Re-spondent's agents to nonstrikers during the course of Respondent'sstrike against Twin-Kee Manufacturing Co., Inc., one of the ChargingParties herein.'One of these incidents occurred on June 9, 1960,2 im-mediately following an encounter between two of Respondent's rep-resentatives who were picketing the Twin-Kee plant, and EdwardKaslowski, an employee and relative of the owner, who was leavingthe plant in his automobile.A slight scuffle ensued when the unionagents and Kaslowski, in his auto, disputed who was to have the right-of-way.Tempers were understandably high, and the Trial Examinerproperly found that the jostling engaged in by the union representa-tives did not constitute restraint and coercion under the Act.As theywere leaving the scene, one of the union agents called Kaslowski a"screwball" and said that they had been too lenient with him andwould "have to see him some night." The Trial Examiner found thatthese parting remarks were coercive and violated Section 8('b) (1) (A).We find merit in Respondent's exceptions to this finding. The re-marks are not clearly related to Kaslowski's action in working duringthe strike and in crossing the picket line, and are more likely attrib-utable to the excitement generated by the scuffle, during which Kas-lowski had brandished a long screwdriver and had taunted the unionagents to go ahead and start something.Under the circumstances, wecannot predicate a violation of Section 8(b) (1) (A) on these remarks.The other two incidents occurred on May 6, 1960, the first day ofthe strike.One involved a comment by a union agent to an employeeat her home, concerning the picket line, that "things can get prettytough down there, like you see on `The Untouchables,' how they breakpeople's heads. . . ."The agent also stated that there might be 200'Several other statements alleged in the complaint to be coercive were found by theTrial Examiner not to have been unlawful.No exceptions were filed to these findings.2 The Intermediate Report inadvertently states that this event happened May 6, 1960. ,616DECISIONSOF NATIONAL LABOR RELATIONS BOARDstrangers on the picket line the following Monday. The other incidentinvolved a single remark during an hour-long harangue by a unionrepresentative to an employee who had recently emigrated from theAzores, to the effect that if she crossed the picket line the Union hadgood attorneys and might deport her.We agree with the Trial Ex-aminer that both remarks were coercive and violative of Section8(b) (1) (A).However, we note that they were the only instances ofunlawful coercion occurring during the entire course of the strike,which at the time of the hearing had already lasted for over 2 months.They were limited to but two employees, and the record contains noevidence of other unlawful activity by Respondent in connection withits strike.Under the circumstances, we think that the aforementionedincidents are too isolated to warrant a cease-and-desist order, and thatno useful purpose would be served by the issuance of such an order inthis case.'Accordingly, we shall dismiss the complaint in its entirety.[The Board dismissed the complaint.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.a SeeInternational Brotherhood of Teamsters,etc.,Local659, AFL-CIO (Ready Mixed.Concrete Company),117 NLRB 1266,footnote1.Cf.The GreatAtlantic & Pacific TeaCompany, Inc,129 NLRB 757, and cases cited thereinINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a duly issued complaint and the answer of Respondent, a hearing was heldin Boston, Massachusetts, on July 18 and 19, 1960.The complaint alleges thatRespondent through named agents on specified dates in May and June 1960 engagedin described acts and statements toward employees and others that violated Section8(b) (1) (A) of the Act. Respondent denied the commission of unfair labor prac-tices.Both the General Counsel and the Respondent filed briefs.FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYTwin-Kee has its principal place of business in Stoughton, Massachusetts, whereitmanufacturers, sells, and distributes rainwear and related products.In 1959Twin-Kee shipped products valued in excess of $150,000 to Mansbrooke ApparelCompany, a Massachusetts corporation with its place of business in that State. Inthe same period Mansbrooke shipped products outside the State of a value in excessof $50,000.It is found that Twin-Kee is engaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Ladies Garment Workers Union,AFL-CIO,is a labor organizationwithin the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe events with which this proceeding is concerned occurred in connection withorganizational efforts by Respondent at the Twin-Kee plant in Stoughton, Massa-chusetts.A strike at the aforementioned plant took place on May 6, 1960.Armitage, an international organizer for Respondent, visited the home of Jose-phine Sheehan, an employee of Twin-Kee, on May 7.Armitage spoke to both INT'L LADIES GARMENT WORKERS UNION, AFL-CIO617Mrs. Sheehan and her husband, John,on this occasion.The advantages of unionadherence were expounded by Armitage.About May 16 or 17 Sheehan came fromhis home and entered his automobile.He observed that Lyons, Respondent's NewEngland director of organization,got out of a car parked behind Sheehan's.Shee-han asked Lyons if he had just telephoned.'What if anything was Lyons' replycould not be remembered by Sheehan.As Sheehan drove away Lyons said, "Youdo it your way and we will do it our way." Sheehan drove to the Porter Streetlunchroom where he had a cup of coffee.When he came out across the streetArmitage was sitting in the car that Sheehan had earlier noticed in front of hishome. Sheehan asked Armitage if he was following him.At this juncture, Lyonswalked up the street and joined the conversation.During the conversation,Fraioli,assistantmanager of Local 24 of Respondent Union, appeared and was introducedto Sheehan by Lyons. The topic of discussion was the strike and Lyons said thatthey did not want Mrs. Sheehan to work during the strike.Sheehan said he did notbelieve that the plant had struck and asked why a vote could not be taken.Whilethe respective points of view were divergent, the conversation does not appear tohave been acrimonious and ended with Fraioli making a gesture with his hand andsaying, "Get the pickets out, put them up and down here."As Sheehan testified,"and that seemed to end the conversation.The conversation broke up, and I wentto my car and they left."2There was at no time any picketing of the Porter Streetlunchroom.Sheehan was an employee of the Porter Street lunchroom aforementioned.Hehad no ownership interest therein.The day of the above conversation he was onhis day off.The Trial Examiner is of the opinion that while it is reasonable toconclude that Armitage or Lyons or both had followed Sheehan from his home tothe lunchroom,the conversation in front of the lunchroom falls short of trans-gressing Section 8(b) (1) (A) of the Act.There were no pickets,actual or poten-tial, in the vicinity of the lunchroom.Other than being a vocal gesture accom-panied by a gesture of the hand, the incident was wholly inchoate.Itwas andappeared to be an empty gesture. Sheehan was not even working at the lunchroomon the day in question and his departure and the departure of the union representa-tives appear to have ended the entire affair.While the fructification of a threatis not an essential ingredient of a violation,it ismy opinion that the statement ofFraioli,under the circumstances, did not restrain or coerce Sheehan or his wife andtherefore did not infringe upon his wife's rights under Section 7 of the Act.Rose Good was an employee of Twin-Kee.She was visited at her home byArmitage on several occasions,both before the May 6, 1960, strike,and thereafter.In substance Armitage was endeavoring to persuade Good that she should join theUnion.On the day of the strike, Good had gone to work. That evening, Armitagecame to Good'shome and repeated his request that she join the UnionArmitagetold Good that she should not go to work during the strike.He said,"Things canget pretty rough down there, like you see on `The Untouchables,' how they breakpeople's heads."Good said there were only five girls on strike and that she knewthem.Armitage replied,"There wouldn'tbe only the girls you work with downthere, there will be 200 people down there Monday morning you wouldn't evenknow."Rose Marie Good,the daughter of Rose Good,was present during theaforementioned conversation and corroborates her mother's testimony.Armitagedenied that he mentioned"The Untouchables"or referred to breaking heads .3Hetestified that he might have said that the Union would bring in people from othershops to picket the plant but did not know if he mentioned the number "200."The Trial Examiner credits the testimony of Rose and Rose Marie Good? It isfound that the reference to the possibility of physical violence on the picket line inthe context of 200 stranger pickets was violative of Section 8(b)(1)(A)of the Act.On May 6, about 4 p.m., Kaslowski,a presser at Twin-Kee and brother-in-law ofof the owner, drove his car from the plant parking lot toward the intersection ofFourth and Park Streets.The distance from the parking lot to the intersection wasabout 75 yards.Sitting in the front seat of the car with Kaslowski were Desrosier'Earlier that morning an unidentified telephone caller had asked for Mrs Sheehan.John Sheehan had answered the telephone2 Testimony regarding this incident and other incidents in the case was in conflict. TheTrial Examiner has credited Sheehan's testimony and it is his version that has beenset forth8 "The Untouchables"Isa television program that deals with crime and violence ofvarious types4There apparently were about 30 employees at Twin-Kee including supervisors.Twohundred stranger pickets would be a relatively large number 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDand White, two female employees.A group of pickets, about five or six females,plus Armitage and Lyons and one or two other union representatives, were loung-ing at the side of the street, off the street, at approximately the intersection area.About the time Kaslowski's car was coming from the parking lot, Lyons andArmitage began walking across Fourth Street.5The Trial Examiner finds that thetiming of Lyons' and Armitage's election to patrol the street was not coincidentaland that the action was taken to activate the picketing with reference to the emerg-ing car.The pace of Lyons and Armitage was a slow one, Kaslowski using theword "meander" to describe it.The testimony of the witnessesis inconflict as toKaslowski's speed and as to details of ensuing events.The Trial Examiner findsthat the car was in second gear and probably going about 15 miles per hour.6 Therewere cars parked on both sides of the street in the area of the approach to the inter-section leaving a clear space of 15 or 20 feet.Kaslowski and Desrosier testified thathe stopped the car about 3 feet from Armitage and Lyons. Lyons testified that thecar was so close that he put his hand on the fender, swung to the side of the carand that it touched his side just before it came to a stop.The Trial Examiner isof the opinion that the car probably stopped very close to Lyons and that heexecuted the maneuver described.Lyons reached in through the car window andgrabbed Kaslowski by the shoulder close to the neck.Lyons said something tothe effect, "What are you trying to do, kill me?"Kaslowski turned off the ignition,pulled on the brake, grabbed a 15-inch screwdriver that was in the car, pushedopen the door, emerged, and said, "Now go ahead and start something."Armitagegrabbed Kaslowski's hand that held the screwdriver.Lyons and another unionrepresentativealsograbbedKaslowski's hand.Desrosiermeanwhile got outof the car and ran to the group aforedescribed. She succeeded in getting her handon the screwdriver and prevailed upon the contenders to relinquish their respectivegrips thereon.Lyons said "we have been a little too lenient with them"; he calledKaslowski a "screwball" and told him to get in the car and leave.Armitage said,"We will have to see him some night."Kaslowski and Desrosier reentered the carand continued on their way.It is the Trial Examiner's opinion that by walking slowly across the street at thetime and under the circumstances aforedescribed, the union representatives intendedto cause annoyance and harassment to the driver.?The circumstances indicate thatthe intention was to cause the car to slow down or to stop sooner near the inter-section than would have been the case absent the picketing of Lyons and Armitage.There is no evidence that the Respondent had in the past or on this occasion intendedto place pickets in the road to block egress of cars completely. I do not believethat the ensuing events were planned by either the union representative or Kaslowski.Each party was endeavoring to maximize its position-Kaslowski to proceed as far aspossible without actually running down the pickets-the pickets to impede Kaslow-ski as much as possible without being run down. Superimposed on the test of nervebetween driver and pedestrian was the test between pickets and the nonstriker.Fromthese ingredients emerged the events described. It is my view that Kaslowski didnot stop until he was so close to Lyons that the latter received a scare and that hisreaction and what ensued was not premeditated.The physical grabbing of Kaslowskiarose out of these circumstances and as such is not to be viewed as a bare assault ofa picket upon a nonstriker.Under these same circumstances Kaslowski's reactionmust also be regarded as one of apprehension and defense. It is the Trial Ex-aminer's opinion that the entire incident up to this point arose out of the pickets'picketing-type interference with employee Kaslowski's rights to go to and fromthe plant.Under Section 8(b) (1) (A) of the Act more than such interference isrequired.In the circumstances described herein the incident before the Trial Ex-aminer falls short of restraint and coercion.Perhaps a different conclusion wouldbe called for if the evidence indicated that the ensuing assault was a planned andcontrived matter.Also, a different conclusion might follow if there was evidencethat the Respondent regularly acted as it had done on this occasion, e.g., if Kaslow-ski's or other employees' cars were regularly impeded as here or physically blockedby massed pickets, including ensuing incidentssimilarto those herein.While the physical events aforedescribed fall short of restraint and coercion, it isthe Trial Examiner's opinion that, taken together, the parting statements of Lyons5 Fourth Street led from the parking lot up to the intersection of Park Street.6 The car was an old one and there was a slightincline inthe road.7It is not clear that the car was recognized as Kaslowski's when it left the parkinglotQuite possibly since Kaslowski was a relative of the plant owner and an employeewho had been working during the strike, his 'car may have been known. In any event, itwas apparent that the car belonged to a nonstriker, SAN ANTONIO LIGHT DIV., HEARST CONSOLIDATED PUB.619and Armitage,respectively,"Well, we have been a little too lenient with them"; "Wewill have to see him some night,"constituted a threat and were violative of Section8(b)(1)(A) of the Act.Affonso, an International organizer of Respondent,had several conversationswith employee Maria Baptista.Baptista did not speak English,being a recent arrivalfrom the Azores Islands.Affonso spoke to her in Portuguese and sought to con-vince her of the advantages of joining the Union.On May 6, the inception of thestrike,Affonso spoke to Baptista at considerable length near the entrance of theplant.The theme of Affonso's conversation was that Baptista should not go in towork.According to the credited testimony of Baptista,Affonso told her at onepoint that the Union was very powerful, that it had very good attorneys and thatifBaptista refused to cooperate,they could deport her.It is found that the threatof deportation was violative of Section 8 (b) (1) (A) of the Act.Margaret Bevins was an International organizer of the Union. She had severalconversations with employee Alice White about the advantages of joining the Union.About a week after the commencement of the strike Bevins came to the home ofWhite.The conversation concerned itself with White's attitude toward the Unionand whether or not White should work during the strike. Bevins asked White ifshe was going in to work the next day and White said she would think about it.As the conversation ended,Bevins saidtoWhite, according to White'stestimony,"You better not go in if you know what is good for you." Bevins denied that shemade such a statement.The record shows that Bevins was a persistent advocateof the union cause and there is considerable testimony regarding her efforts towardemployees along such lines.However,itwas the Trial Examiner'sopinion thatBevins' technique fell short of threats and after a careful consideration of thewitnesses and their testimony the denial of Bevins is credited.8Dismissal of thisallegation is recommended.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with the business operations of Twin-Kee described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving foundthatRespondent has engaged in certain unfair labor practices, itwill be recommendedthat itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Uponthe basis of the foregoing findings of fact and conclusions,and upon theentire record in the case, the TrialExaminer makes the following:CONCLUSIONS OF LAW1.Throughthreats, as found in section III, above,Respondent has restrained andcoercedemployeesin the exercise of rights guaranteed in Section7 of the Act andhas therebyengaged in unfairlaborpracticeswithin the meaning of Section8(b)(1)(A) of the Act.2.The aforesaid unfair laborpractices affect commerce within the meaning ofSection2(6) and (7) of the Act.[Recommendations omitted from publication.]8 On cross-examinationWhite said that Bevins made the aforedescrihed statement,"Something to that effect. . .San Antonio Light Division,Hearst Consolidated Publications,Inc.andWilliam D. Pearson.Case No. 23-CA-992.Febru-ary 21, 1961DECISION AND ORDEROn September 26, 1960, Trial Examiner William J. Brown issuedhis Intermediate Report in the above-entitled proceeding, finding that130 NLRB No. 83.